United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Zephyrhills, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gregory G. Gay, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-577
Issued: September 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 6, 2011 appellant filed a timely appeal of the December 16, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which suspended her
compensation.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits for
failure to submit an EN1032 form when requested.

1

Appellant died on February 12, 2011 after the filing of this appeal. As she properly filed the appeal in her
lifetime, all that is needed is a substitute appellant to carry the appeal forward as the Board’s jurisdiction was
invoked during her lifetime. See Albert F. Kimbrell, 4 ECAB 662, 666 (1952). Accordingly, appellant’s widower,
who is represented by counsel, is recognized by this Board as the substitute appellant for purposes of carrying the
appeal forward.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 20, 1991 appellant, then a 32-year-old letter carrier, filed an occupational disease
claim alleging that she sustained stress as a result of her federal employment. She stopped work
on June 4, 1991. By letter dated November 8, 1991, OWCP accepted appellant’s claim for major
depressive reaction. Appellant returned to work on January 6, 1992. OWCP paid her wage-loss
compensation for subsequent periods of total disability.
On November 1, 2010 OWCP informed appellant that she was required to provide
information requested in connection with her receipt of benefits under FECA and it enclosed a
Form EN1032 for that purpose. Appellant was advised to completely answer all questions and
return the form within 30 days or her benefits would be suspended in accordance with 20 C.F.R.
§ 10.528. OWCP sent the letter to her address of record. Appellant did not respond.
In a December 16, 2010 decision, OWCP suspended appellant’s compensation benefits as
of January 15, 2011 based on her failure to report earnings and employment information as
required. It noted that, if she completed and returned an enclosed copy of the EN1032 form, her
compensation benefits would be restored retroactively to the date they were suspended.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.5
ANALYSIS
In a November 1, 2010 letter, OWCP requested that appellant complete and return an
enclosed EN1032 form concerning the status of her employment and any dependents. It properly
notified her that, if she did not completely answer all questions and return the statement within
30 days, her benefits would be suspended. The record reflects that OWCP properly sent the

3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528.

5

Id.; see also 20 C.F.R. § 10.525; Robert A. Robbins, Docket No. 05-728 (issued July 15, 2005).

2

letter to appellant’s address of record.6 Appellant did not respond. She did not return a
completed EN1032 form to OWCP within the time period allowed. As appellant failed to
complete and return the information concerning her benefits as regulated by OWCP, it properly
suspended her compensation effective January 15, 2011 pursuant to 20 C.F.R. § 10.528.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits based
on her failure to timely submit a completed EN1032 form when requested.
ORDER
IT IS HEREBY ORDERED THAT the December 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

Under the mailbox rule it is presumed, absent evidence to the contrary, that a notice mailed to an individual in
the ordinary course of business was received by that individual. See Joseph R. Giallanza, 55 ECAB 186 (2003);
A.C. Clyburn, 47 ECAB 153 (1995).

3

